Citation Nr: 0810808	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  05-24 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for heart disease.  

2.  Entitlement to service connection for a left elbow 
disability, to include residuals of an in-service 
inflammatory cyst.  

3.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION


The veteran had active service in the United States Navy from 
July 1964 to July 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.

The veteran appeared at a Videoconference Hearing before the 
undersigned Veterans Law Judge in February 2008.  A 
transcript is associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his heart disease, left elbow 
disability and low back disorder began during or as the 
result of his period of active military service in the United 
States Navy.  He asserts, in essence, that he has had 
recurrent symptoms of the disorders at issue since service. 

A review of post-service clinical records indicates that the 
veteran has been diagnosed with coronary artery disease, 
hypertension and a back strain, albeit decades post-service.  
There is no current diagnosis for a left elbow disability, 
although the veteran's contention that he currently has 
inflammation in the left elbow region must be considered as 
evidence as such is ascertainable by the senses, and hence 
something on which the veteran is competent to report.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  It is also pertinent 
to note that lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington, supra.   

Upon review of the service medical records, the Board finds 
that the veteran was evaluated and treated for a swollen 
elbow, which was thought to be due to an infection.  In 
January 1965, the veteran complained of chest pains.  An 
Electrocardiogram (EKG) at that time was reported to show 
myocardial block, although follow up EKGs were normal and the 
separation examination was negative for any pertinent 
abnormal findings.  In light of these in-service clinical and 
EKG findings, the post-service medical evidence of a current 
diagnosis of heart disease and the veteran's lay statements 
relating to visible signs of some type of disease process 
involving his left elbow, these issues must be remanded for a 
comprehensive VA examination addressing the approximate onset 
date or etiology of his heart disease and any left elbow 
disability that is currently present. 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2007) see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the other issue on appeal, service connection 
for a low back disability, as noted above, there is medical 
evidence of a current diagnosis of a back strain.  While the 
service medical records are negative for a back injury or 
disability, the Board notes that the veteran served as a 
member of the U.S. Navy's Underwater Demolition Teams (UDT), 
a precursor to the modern special Warfare Sea, Air, and Land 
(SEAL) Teams.  Such training to conduct specialized and 
highly dangerous amphibious operations would involve 
activities such as diving and parachute duty (which is 
reflected in service records).  Given the fact that the 
veteran has a current diagnosis of a back disability and in 
view of the undisputed rigorous nature of his in-service UDT 
training, the Board finds that an examination that includes a 
competent nexus opinion is warranted to determine if the 
veteran has a current low back disability that is causally 
linked to the rigors of his in-service training.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Schedule the veteran for a VA 
cardiology examination for the purposes of 
determining the approximate onset date 
and/or etiology of his coronary artery 
disease and any other heart disease that 
is currently present.  Following a review 
of the relevant evidence in the claims 
file, the clinical evaluation, and any 
tests that are deemed necessary, the 
examiner is asked to provide an opinion on 
the following:  

Is it at least as likely as not (50 
percent or greater probability) that 
the veteran's coronary artery 
disease and any other heart disease 
that is currently present began 
during service or is causally linked 
to any finding recorded in the 
service medical records, to include 
an episode of chest pain and an EKG 
finding of myocardial block.   

The examiner is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended relationship; less likely 
weighs against the claim.  

The examiner is also requested to 
provide a rationale for any opinion 
expressed and indicate that the 
claims file was reviewed.  If a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  

3.  Schedule the veteran for VA orthopedic 
examination for the purposes of 
determining the nature, approximate onset 
date and/or etiology of any back disorder 
or left elbow disability that is currently 
present.  Following a review of the 
relevant evidence in the claims file, the 
clinical evaluation, and any tests that 
are deemed necessary, the examiner is 
asked to provide an opinion on the 
following:  

(a) Is it at least as likely as not 
(50 percent or greater probability) 
that any back disorder that is 
currently present began during 
service or is causally linked to any 
incident of active duty, to include 
the physically demanding nature of 
his UDT training?   

(b) Is it at least as likely as not 
(50 percent or greater probability) 
that any left elbow disability that 
is currently present began during 
service or is causally linked to any 
incident of active duty, to include 
the consultations noted in the 
service records and the physically 
demanding nature of his UDT 
training?   

The examiner is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended relationship; less likely 
weighs against the claim.  

The examiner is also requested to 
provide a rationale for any opinion 
expressed and indicate that the 
claims file was reviewed.  If a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  

4.  After the development requested above 
has been completed to the extent possible, 
re-adjudicate the veteran's claims.  If the 
benefits sought on appeal are denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



